DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 and 5-20 are allowed under this Office action.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 and 5-20 were carefully reviewed and a search with regards to independent claims 1 and 19-20 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-3 and 5-20, specifically independent claims 1 and 19-20,  the prior art searched was found to neither anticipate nor suggest an image signal processor comprising: a line interleaving controller configured to receive a plurality of image data lines included in an image frame, determines a number of the virtual data lines based on module delay sizes of one or more delayed processing modules, each module delay size indicating a number of the delay data lines of each delayed processing module, generate the number of virtual data lines corresponding to the image frame, and output the plurality of image data lines and the virtual data lines sequentially line by line; and an image signal processor core including at least one pipeline circuit, the pipeline circuit including a plurality of processing modules serially connected to sequentially process data lines received from the line interleaving controller, the image signal processor core configured to process one or more end image data lines included in an end portion of the image frame based on the virtual data lines.
The most relevant arts searched, Baek, etc. (US 20160227160 A1), modified by Mody, etc. (US 20200210351 A1) and Zabezhinsky (US 7362779 B1), teach that an image signal processor comprising: a line interleaving controller configured to receive a plurality of image data lines included in an image frame, generate one or more virtual data lines corresponding to the image frame, and output the plurality of image data lines and the virtual data lines sequentially line by line; and an image signal processor core including at least one pipeline circuit, the pipe line circuit including a plurality of processing modules serially connected to sequentially process data lines received from the line interleaving controller, the line interleaving controller configured to process one or more end image data lines included in an end portion of the image frame based on the virtual data lines. However, Baek, modified by Mody and Zabezhinsky, does not teaches every claimed limitation, especially the claimed limitation of "determines a number of the virtual data lines based on module delay sizes of one or more delayed processing modules, each module delay size indicating a number of the delay data lines of each delayed processing module, generate the number of virtual data lines corresponding to the image frame, and output the plurality of image data lines and the virtual data lines sequentially line by line; and an image signal processor core including at least one pipeline circuit, the pipeline circuit including a plurality of processing modules serially connected to sequentially process data lines received from the line interleaving controller, the image signal processor core configured to process one or more end image data lines included in an end portion of the image frame based on the virtual data lines” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612